Citation Nr: 1631065	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a chronic disability manifested by joint and muscle pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied service connection for chronic fatigue syndrome.  

In April 2013, the Veteran and his wife testified before the undersigned at a Board videoconference hearing.  A transcript of that hearing has been associated with the claims folder for review.

This issue was before the Board in May 2014, at which time it was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2014 remand directives, the Veteran was to be provided a VA examination to determine the nature and etiology of his chronic fatigue syndrome.

The Board observes that a June 2013 VA examination report, with an entry date of January 2015, has been associated with the claims file.  The examination results indicate that the appellant did not meet the criteria for chronic fatigue syndrome.

The Veteran was provided a VA examination in March 2015, at which time the examiner noted that the Veteran did not have a diagnosis of chronic fatigue syndrome and had never been diagnosed with the condition.  However, she noted that the appellant had an acute onset of chronic fatigue syndrome.  Notwithstanding, the examiner opined that all comorbid causes of fatigue could not be excluded.  She noted that it was significant that chronic fatigue syndrome and fibromyalgia were overlapping diagnoses and while not all science is clear, many in the field of rheumatology, including the rheumatologist she discussed the issue with, believe that the two diagnoses are one.  In this regard, they are both central (brain) disorders, often related to a history of trauma that manifest with symptoms of pain and fatigue.  She stated that depending on the prominence of symptoms and the individual rheumatologist, the diagnoses may differ, the phenomenon is one. 

The examiner stated that the appellant is service connected for fibromyalgia.  She opined that his symptoms reported on examination were equally suitable for a diagnosis of fibromyalgia.  Although the appellant also has arthritis, his symptoms included sleep problems, paresthesias, diffuse and migrating pains, and concomitant neuropsychological symptoms are consistent with a diagnosis of fibromyalgia.  She reported that the diagnostic criteria for fibromyalgia explicitly state that it was not ruled out by co-morbid rheumatologic disease.  Therefore, while VA regulation may require exclusion of other co-morbid conditions for diagnosis with chronic fatigue syndrome, it is entirely appropriate to recognize the Veteran's signs and symptoms described in the examination report as due to his already service-connected fibromyalgia.  

In summary, the examiner opined that the appellant's chronic fatigue syndrome and fibromyalgia are one and the same.  There are no distinct symptoms attributable to only one or the other.  They are both due to a centrally mediated disease.

In a subsequent written brief presentation received in June 2016, the Veteran's representative noted that the March 2015 VA examiner opined that the appellant's muscle pain and fatigue syndrome were one and the same.  However, he identified medical literature stating that although fibromyalgia and chronic pain syndrome are overlapping diagnoses, they could be distinguished.  

On remand the articles cited by the Veteran's representative must be reviewed by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted that March 2015 chronic fatigue syndrome examination, or another qualified examiner if she is unavailable, to provide an addendum opinion.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  An additional VA examination may be provided if deemed appropriate.  

The examiner is to provide an opinion for the following:

a.  Has chronic fatigue syndrome been diagnosed at any time since the filing of the claim in March 2008?

b.  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that the disability had its clinical onset in service or is otherwise related to the Veteran's military service?

c.  Does the diagnosed fatigue disability have symptoms similar to a chronic disability manifested by joint and muscle pain (sometimes referred to as fibromyalgia)?  If so, please identify the similar symptoms.

d.  Is the diagnosed fatigue disability manifested by any separate and distinct symptoms not associated with the Veteran's chronic disability of joint and muscle pain, at times categorized as fibromyalgia?

e.  Has chronic fatigue syndrome, been caused by the Veteran's chronic disability manifested by joint and muscle pain (sometimes referred to as fibromyalgia in the record)?  

f.  Has the Veteran's chronic fatigue syndrome been aggravated (permanently worsened beyond its natural progression) by his chronic disability manifested by joint and muscle pain.  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

All opinions and conclusions expressed should be supported by a complete rationale.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must review and discuss the articles identified in the written brief presentation received in June 2016.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




